Citation Nr: 1127946	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-00 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral legs, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970, and from April 1974 to April 1976, including a tour in the Republic of Vietnam.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran previously perfected an appeal to the Board concerning his claim for an increased rating for his service-connected posttraumatic stress disorder (PTSD).  In March 1998, the Board remanded this issue for further development to the RO via the Appeals Management Center (AMC), in Washington, DC.  Following the Board's remand, the Veteran submitted a statement in March 1998 withdrawing his appeal concerning his PTSD claim.  Therefore, the criteria for withdrawal of a Substantive Appeal in regards to this issue were met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).  In September 2002, the Veteran submitted a new claim for an increased rating for his PTSD.  This claim was denied by the RO in an April 2003 rating decision.  The Veteran did not submit a Notice of Disagreement (NOD) with this rating decision, and therefore the April 2003 rating decision became final.  In December 2004, the Veteran submitted a new claim for an increased rating for his PTSD.  This claim was denied by the RO in a November 2005 rating decision.  The Veteran submitted a NOD in December 2005.  In December 2006, the RO issued a Statement of the Case (SOC) concerning this issue.  In response, the Veteran did not submit a Substantive Appeal for this issue.  Therefore, the Veteran did not perfect an appeal concerning the PTSD issue.  Thus, the Board finds that the PTSD appeal is not currently on appeal before the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.



REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

First, the Veteran's service treatment records (STRs) currently contain microfiches of the Veteran's personnel records.  Printed copies of these microfiches are not in the Veteran's claims file.  Therefore, these records need to be printed out and associated with the claims file.

Second, the Veteran has not been provided proper Veterans Claims Assistance Act of 2000 (VCAA) notice for his claim - specifically, notice regarding establishing service connection based on herbicide exposure.  38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Also, the Veteran has not been provided notice in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The Veteran must be provided with these VCAA notices before his claim can be decided on the merits.  

Third, the most recent treatment records from the Dothan, Alabama, VA Community Based Outpatient Clinic (CBOC) are dated from November 2005.  All pertinent treatment records since this date should be obtained and added to the claims file.  

Fourth, at his August 2010 Board hearing, the Veteran testified that he has been recently treated at the VA Medical Center (VAMC) in Montgomery, Alabama, for his peripheral neuropathy.  These pertinent treatment records are not currently in the claims file.  These records should be obtained and added to the claims file.

Fifth, at his August 2010 Board hearing, the Veteran testified that he has been recently treated by a private physician for his peripheral neuropathy.  The Veteran testified that his private physician determined that the Veteran's peripheral neuropathy is due to his herbicide exposure.  This private medical nexus opinion is not currently in the file, and therefore the RO/AMC should attempt to obtain these pertinent treatment records.

Sixth, in a February 1992 VA outpatient treatment record, the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA).  The decision and records considered by that agency in deciding the Veteran's claim for disability benefits are not currently in the claims file and should be obtained since they may be relevant to the Veteran's claim.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); 38 C.F.R. 
§ 3.159(c)(2) (2010).

Finally, a remand is required in order to afford the Veteran a VA examination for his claim.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, a diagnoses of peripheral neuropathy of the bilateral legs was made by a VA physician in June 2005 and November 2005, but the Veteran's STRs are silent for any complaints of or treatment for peripheral neuropathy or his legs.  However, the Veteran credibly testified at his August 2010 Board hearing that his peripheral neuropathy is due to his herbicide exposure.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6) (2010).  The Veteran served in Vietnam during the Vietnam era, so it is presumed he was exposed to Agent Orange while there.  For the purposes of the presumption, acute and subacute peripheral neuropathy are associated with herbicide exposure.  38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) (2010).  VA regulations state that, for the purposes of 38 C.F.R. § 3.309(e), the term "acute and subacute peripheral neuropathy" means "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e), Note 2.  The claims file does not contain medical evidence determining whether the Veteran's peripheral neuropathy is "acute" or "subacute" for the purposes of the presumption.

Additionally, at his August 2010 Board hearing, the Veteran credibly testified that during his active military service he jumped out of helicopters on several occasions, and that his peripheral neuropathy may also be due to these experiences.  To date, a VA examiner has not provided an opinion regarding whether the Veteran's peripheral neuropathy is related to these multiple helicopter jumps.

Therefore, since the claims file contains medical evidence of a current disorder and credible lay evidence of in-service incurrences, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his peripheral neuropathy.  The Veteran has never been afforded a VA examination for this claim.  Thus, a VA examination is needed to determine whether his currently diagnosed peripheral neuropathy is related to his active military service.  

Accordingly, the case is REMANDED for the following actions:

1.  Print the personnel records contained on the microfiche in the Veteran's STRs.  These records should then be associated with the Veteran's claims file.

2.  Send the Veteran a duty-to-assist notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his claim that is currently on appeal.  Specifically, the notice letter should include the requirements for establishing service connection based on herbicide exposure.  Additionally, this letter should comply with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him of the elements of a disability rating and an effective date.

3.  Obtain all pertinent VA outpatient treatment records from the Dothan, Alabama, CBOC since November 2005 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Montgomery, Alabama, VAMC that have not been secured for inclusion in the record.  

Additionally, the RO/AMC should ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Ask the Veteran for the names and addresses of the private providers who have treated him for his peripheral neuropathy of the bilateral legs.  With the appropriate authorization from the Veteran, obtain any available records identified.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.
5.  Obtain the SSA records pertinent to the decision that granted the Veteran Social Security disability benefits, including copies of the medical records relied upon concerning that claim.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

6.  After the above actions are completed, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed peripheral neuropathy of the bilateral legs.  

Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.
	
All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The nerve conduction studies should only be conducted if absolutely necessary for this examination.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

First, the examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's currently diagnosed peripheral neuropathy of the bilateral legs is "acute or subacute peripheral neuropathy."  According to VA regulations, acute and subacute peripheral neuropathy means "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e), Note 2.  

Second, the examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's currently diagnosed peripheral neuropathy of the bilateral legs had its onset during his active military service, to include his presumed herbicide exposure from his military service in the Republic of Vietnam and to include his numerous in-service helicopter jumps.  

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

7.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


